      Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

ROBERT P. GARVER                    )
                                    )
               Plaintiff,           )
                                    )
                                    )              Case No. 19-2354-JWB-KGG
                                    )
PRINCIPAL LIFE INSURANCE CO.,       )
et al.,                             )
                                    )
               Defendants.          )
____________________________________)

       MEMORANDUM & ORDER DENYING MOTION TO AMEND,
         SUSTAINING IN PART AND OVERRULLING IN PART
          OBJECTIONS TO THE DRAFT PRETRIAL ORDER,
               AND STRIKING LATE DISCLOSURES


                                   Background

       On August 20, 2020 the Magistrate Judge conducted a Final Pretrial

Conference in accordance with Fed.R.Civ.P. 16(e) and District of Kansas Rule 16.

(Doc. 89). In accordance with D. Kan. R. 16, the parties submitted a joint

proposed Final Pretrial Order which reflected a disagreement concerning the

propriety of certain claims made by the Plaintiff which Defendants claim are

beyond the scope of the pled claims. (Draft Pretrial Order, attached here as Exbibit

1).
    Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 2 of 16




      After discussion, the Magistrate Judge ordered the parties to brief

Defendants’ objections. (Doc. 88). Defendant Principal filed an Objection to

Plaintiff’s inclusion of the claim (Doc. 90) and Defendant Roth joined (Doc. 91).

Plaintiff filed a Motion for Leave to Amend Complaint to add the claim, but also

argued that the claim was within the previous pleadings. (Doc. 89.) For the

reasons stated below, the Court SUSTAINS the Defendants’ objections to

including claims concerning Catastrophic Disability Benefits in the Final Pretrial

Order but OVERRULES Defendants’ objections to including a claim for punitive

damages. The Motion to Amend is DENIED as untimely.

                         The First Amended Complaint

      This is an action under a policy for disability insurance. Plaintiff’s claims

are enumerated in his First Amended Complaint (Doc. 36), which was filed on

October 31, 2019. That pleading alleges that the Plaintiff fell from the roof of a

home he was building and suffered serious injuries. He claims that a result of the

injuries he is “totally and permanently unable to perform any construction work.”

      Plaintiff filed a claim with the Defendant for “Total Disability Insurance

Benefits.” He cooperated with the forms and information required from Defendant

and received two months of benefits. He was assured by Defendant that if he was

unable to perform his previous occupation he would be entitled to benefits even if

he engaged in a new occupation. Plaintiff later returned to full-time employment
    Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 3 of 16




in a new occupation. He was informed by Defendant that his benefits would be

calculated based on loss of earnings. Defendant denied benefits, claiming that

Plaintiff had not provided information necessary to calculate the benefit. Plaintiff

was informed that because he was working, he did not meet the requirements for

Total Disability under the policy.

      Based on these allegations, the First Amended Complaint lists three causes

of action. The first is for breach of contract. This allegation claims that Defendant

breached the insurance contract by failing to pay benefits. It further alleges that

Plaintiff “cannot perform the substantial and material duties of his occupation. He

cannot perform any of his job duties in the usual and customary way.” (First

Amended Complaint, Doc. 36, ¶ 60.) The claim alleges that Defendant failed to

pay Plaintiff “total disability benefits.”

      The second cause of action alleges misrepresentation. It alleges that

Defendant represented in the policy and at its inception when issued that it would

“pay monies to [the Plaintiff] in the event he became disabled from his own

occupation as a home and building contractor.” (First Amended Complaint, Doc.

36, ¶¶ 69, 70). That count alleges that these misrepresentations were repeated by

agents processing his claim (¶¶ 72, 73) and he relied upon the misrepresentations

by working in another occupation. The third cause of action alleges (after

incorporating the previous allegations) negligence against Defendants in advising
    Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 4 of 16




the Plaintiff about the purchase of, and “advice concerning” the disabilities

insurance and claims.

                                   The Pretrial Order

          The policy at issue included coverage for “Total Disability,” which is the

occupational coverage described in the First Amended Complaint. However, it

also included a rider for “Catastrophic Injury.” This coverage provides broader

coverage for a more profound injury.

          A portion of the language proposed by Plaintiff in the draft Pretrial Order

states:

                But the most appalling aspect of this case is Garver’s
                discovery that Principal owed him benefits for
                Catastrophic Disability all along. The Catastrophic
                Disability claim is distinct from the Total/Residual
                Disability claim. It involves a different coverage injury
                and provides $8,000 per month in benefits. This is in
                addition to any other sums owed under the Policy for
                Total/Residual Disability.

(Draft Pretrial Order, Exhibit 1, at 14.)

          Defendant objects to the inclusion of claims involving the Catastrophic

Disability coverage in the Pretrial Order. As ordered by the undersigned

Magistrate Judge (Doc. 88), Defendants filed Objections to the inclusion of those

claims (Doc. 90, 91). Defendant Principal claims that in previous pleadings

Plaintiff did not claim he was “catastrophically disabled and unduly denied

catastrophic disability benefits.” (Doc. 90 pages 1-2.) Defendant observed that on
    Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 5 of 16




February 3, 2020, the due date for Plaintiff’s expert, Plaintiff’s expert disclosures

did not include damages for catastrophic disability. Defendant correctly observes

that the Court-set deadline for filing motions to amend the pleadings was

November 29, 2019.

      On June 19, 2020, Defendants deposed Plaintiff (Doc. 62, 63) and on July

14, 2020, Plaintiff took the deposition of Stephanie Garcia, who handled Plaintiff’s

claim for disability benefits. During her deposition, Ms. Garcia explained that the

catastrophic disability benefit is not subject to a separate claim, but rather another

provision of the Policy, which is considered as part of a claim for disability

benefits. She further testified that in Plaintiff’s case neither the medical evidence

nor her discussions with Plaintiff triggered Plaintiff’s eligibility for the

catastrophic disability benefit.

      Discovery ended on August 7, 2020. On July 31, 2020, Plaintiff served

supplemental initial disclosures and supplemental expert disclosures (including

new experts) addressing claims and damages for catastrophic disability.

      Defendant claims that Plaintiff had a copy of the policy, including the

catastrophic disability rider, since 2015 and made a claim for that coverage on his

claim form in 2017. Plaintiff was specifically informed that Defendant found the

coverage inapplicable on November 21, 2017. Plaintiff’s counsel received

Defendant’s claim file in April of 2019, which included the claim form. Another
    Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 6 of 16




copy of the claims file, with all riders and the claim form, was provided to

Plaintiff’s counsel during this litigation. Plaintiff does not dispute these facts.

       In its objections (Doc. 90), Defendants also request the Court strike the July

31 supplemental disclosures and new expert disclosures. Defendants observe that

the supplemental disclosures were due 40 days before the completion of discovery,

and that the expert deadlines had passed.

       Plaintiff has responded with a two-prong argument. He first argues that the

claims relating to catastrophic injury coverage are within the scope of the First

Amended Complaint. Alternatively, Plaintiff has moved for leave to file a Second

Amended Complaint to add those claims. Plaintiff has filed a motion to amend

(Doc. 89) and a Reply to Defendants’ responses to his motion to amend (Doc. 96).

The Court interprets these filings as also responding to Defendants’ objections

(Docs. 90, 91) as well as supporting Plaintiff’s Motion to Amend (Doc. 89).

       Plaintiff’s position revolves around the deposition of Defendant Principal’s

claims representative on July 14, 2020. Plaintiff claims that he discovered for the

first time at this deposition that

              Defendant did not conduct an investigation of
              Catastrophic Disability, issue Plaintiff an explanation of
              benefits or coverage for Catastrophic Disability, or
              provide claim determination, as required by the Policy or
              Kansas law. Plaintiff was not apprised of his rights to
              these benefits, nor was he informed that the COLA
              requires a period increase of such benefits.
    Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 7 of 16




(Doc. 89, at 3.)

      In his Reply (Doc. 96), Plaintiff states that “Defendant’s non-investigation

of Catastrophic Disability coverage was not discovered until the Claim

Representative’s July 14, 2020 deposition, when she admitted no investigation

took place, despite it being required.” (Doc. 96, at 4.) In the portion of her

deposition cited by Plaintiff, the Claim Representative stated that she relied upon

the medical documentation to determine that the Plaintiff was not eligible for the

Catastrophic Disability benefit. She agreed that Plaintiff filed a claim for those

benefits and that an investigation was not performed because the medical

documentation did not support the claim. (Doc. 96, at 4, n.4.) It is this allegedly

new information which Plaintiff urges as justification for the late attempt to add

allegations concerning the Catastrophic Disability claim.

      In their response to Plaintiff’s motion to amend, Defendants object to a list

of items which they claim were not included in the First Amended Complaint but

which are present in the proposed Second Amended Complaint in addition to the

claims relating to the Catastrophic Disability benefit. (Doc. 93-1.) Those items

include a prayer for punitive damages, a cross-allegation concerning the agency

relationship of the two Defendants and some other factual claims.

      Regarding the punitive damages claim, Defendants state that “discovery was

conducted (and completed) without any suggestion that Mr. Garver was seeking
    Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 8 of 16




punitive damages.” (Doc. 93 at page 8). This is not entirely true because, although

there is no request for punitive damages in the previous complaint, the Plaintiff’s

Initial Disclosures under Rule 26 did disclose an intent to seek Punitive Damages

(Doc. 90-1.) It is also notable that although the Draft Pretrial Order included a

request for punitive damages, the Defendants’ Objections (Doc. 90, 91)

complained only about the claims and evidence relating to Catastrophic Disability

benefits.

                                        Rulings

      1.     The claim for Catastrophic Disability benefits is not fairly within
             the Second Amended Complaint.

      The Court has the authority to conduct a final pretrial conference under

Fed.R.Civ.P. 16. The Final Pretrial Order aggregates and finalizes the parties’

claims to inform the Court and parties for trial and, in this District, for dispositive

motions. The Final Pretrial Order replaces the previous pleadings and becomes the

operative description of the parties’ claims. The Final Pretrial Conference is

conducted at the conclusion of discovery. “[C]laims or defenses not contained in

the pleadings should normally not appear for the first time in the pretrial order

because ‘such a practice deprives one’s adversary or fair notice, possibly

discovery, and the opportunity for motion practice, and is subject to abuse by those

who employ a sporting theory of justice.’” Shaub v. Newton Wall

Company/UCAC, 153 Fed. Appx. 461, 464-65 (10th Cir. 2005 (citing Wilson v.
    Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 9 of 16




Muchala, 303 F.3d 1207, 1215-16 (10th Cir. 2002)); see also Continental Coal,

Inc. v. Cunningham, 2008 WL 145209, No. 06-2122-KHV-KGS (D. Kan. Jan. 14,

2008). It is rarely appropriate for a party to assert a new claim or defense at the

time of the Final Pretrial Conference.

      Plaintiff’s First Amended Complaint clearly does not allege any claim

relating to the insurance policy’s Catastrophic Disability benefit. The language of

the Complaint repeatedly refers to the Total Disability claim and the standards

relating to that claim, which are different from the Catastrophic Disability claim.

In fact, Plaintiff’s late disclosure of new damages experts and witnesses relating to

that claim after the deadlines for doing so had passed, betrays Plaintiff’s realization

that the claim had not been made earlier in operative pleadings.

      In the absence of a granted motion to amend, these claims cannot be

included in the Final Pretrial Order or proceed to the dispositive motions or trial

phases of the litigation. Defendants’ objections to including these claims are

sustained.

      2.     The Motion to Amend to add claims relating to Catastrophic
             Disability Benefits is denied as untimely.

      Plaintiff’s Motion to Amend (Doc. 89) requests leave to add claims to all

three causes of action relating to the Catastrophic Disability Claims, add a claim

for punitive damages, and make other allegations relating to his claims. The most

significant changes are detailed by Defendant Roth in his Response (Doc. 93, at 3).
   Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 10 of 16




      Federal Rule of Civil Procedure 15(a)(2) allows Plaintiff to amend his

pleadings at this stage of the proceedings only with the opposing parties’ consent

or leave of court. The court should freely give leave “when justice so requires.”

Id. Generally, a plaintiff should be allowed to amend to in the absence of

circumstances such as undue delay, bad faith or dilatory motive, repeated failure to

cure deficiencies through previous amendments, undue prejudice to the opposing

party or futility. Foman v. Davis, 371 U.S. 178, 182 (1962). In this instance, the

central issues are whether the motion should be denied for undue delay and the

related prejudice caused to the Defendants if new claims will require reopening

discovery and delay the resolution of the case.

      This case was filed on June 28, 2019. The Magistrate Judge held an initial

scheduling conference on September 24, 2019. The Scheduling Order, entered on

September 25, 2019, set a deadline of November 29, 2019, to file a motion to

amend the pleadings. (Doc. 34.) Plaintiff filed his First Amended Complaint on

October 31, 2019. (Doc. 36.) The Scheduling Order was revised in April (Doc.

53) and on June 23, 2020 (Doc. 73). The motion to amend deadline was not

revised.

      Therefore, before the Court can engage in a Rule 15 analysis, it must analyze

Plaintiffs’ motion under Fed.R.Civ.P. 16 because the deadline to amend pleadings

in the original Scheduling Order has passed. The Scheduling Order must therefore
   Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 11 of 16




be amended pursuant to Fed.R.Civ.P. 16 before the Court can engage in a Rule 15

analysis.

      Pursuant to Fed.R.Civ.P. 16, “[a] schedule may be modified only for good

cause and with the judge’s consent.” Fed.R.Civ.P. 16(b)(4). If the Court

determines that good cause has been established, the Court then proceeds to

determine if the Rule 15(a) standard has also been met.

            ‘[T]he court may modify the schedule on a showing of
            good cause if it cannot reasonably be met despite the
            diligence of the party seeking the extension.’
            Fed.R.Civ.P. 16 advisory committee’s note to 1983
            amendment; see also Gorsuch, Ltd., B.C. v. Wells Fargo
            Nat’l Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014)
            (‘In practice, this standard requires the movant to show
            the scheduling deadlines cannot be met despite [the
            movant’s] diligent efforts.’ (citation and internal
            quotation marks omitted)). ‘Rule 16’s good cause
            requirement may be satisfied, for example, if a plaintiff
            learns new information through discovery or if the
            underlying law has changed.’ Gorsuch, 771 F.3d at
            1240.

            The district court exercises its sound discretion when
            deciding whether to modify a Scheduling Order.
            Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1254 (10th
            Cir. 2011) (reviewing a district court’s refusal to enter a
            new scheduling order for abuse of discretion). Despite
            this ‘broad discretion in managing the pretrial schedule,’
            the Tenth Circuit has concluded that ‘total inflexibility is
            undesirable.’ Summers v. Mo. Pac. R.R. Sys., 132 F.3d
            599, 604 (10th Cir. 1997). Also, a scheduling order
            which produces an exclusion of material evidence is ‘a
            drastic sanction.’ Id.; see also Deghand v. Wal-Mart
            Stores, Inc., 904 F. Supp. 1218, 1221 (D. Kan. 1995)
            (‘While a scheduling order is not a frivolous piece of
   Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 12 of 16




             paper, idly entered, which can be cavalierly disregarded
             by counsel without peril, rigid adherence to the . . .
             scheduling order is not advisable.’ (citations and internal
             quotation marks omitted)).

Little v. Budd Co., No. 16-4170-DDC-KGG, 2018 WL 836292, at *2 (D. Kan.

Feb. 13, 2018). “[T]he ‘good cause’ standard of Rule 16(b) ‘focuses on the

diligence of the party seeking to modify the scheduling order,’ not prejudice to the

other party.” Viper Nurburgring Record, LLC v. Robbins Motor Co., LLC, No.

18-4025-HLT-KGG, 2018 WL 6078032, at *2 (D.Kan. Nov. 21, 2018) (quoting

Manuel v. Wichita Hotel Partners, No. 09-1244-WEB-KGG, 2010 WL 3861278,

at *2 (D. Kan. Sept. 20, 2010)).

      Certainly, the discovery of a new cause of action during discovery unknown

to the Plaintiff before the original amendment deadline constitutes good cause for

amending the deadline and allowing the motion out of time. This is not, however,

the case before the Court. Plaintiff and his counsel had Defendant Principal’s

claims file early, probably before the case was filed and certainly early in

discovery. Plaintiff knew he had applied for Catastrophic Disability benefits and

knew that the adjuster has informed him that medical records did not support that

claim. He certainly knew he had not received those benefits.

      Plaintiff and his counsel had a copy of the Catastrophic Disability rider

which describes the qualifications for that benefit. Certainly on the contract claim
   Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 13 of 16




(Count I), Plaintiff and his counsel had enough information to bring a breach of

contract claim if they felt he was entitled to but had not received the benefit.

      Plaintiff also wishes to add claims regarding this benefit to his negligence

and fraud claims. The “newly discovered” evidence which Plaintiff claims

justifies his late request for amendment on these claims is deposition testimony

from the adjuster obtained on July 14, 2020, that because her review of the medical

records caused her to decide the claim was not available, she conducted no further

investigation concerning that claim. This fact was apparent from the information

already available to Plaintiff based on his communications with the adjuster. This

testimony added nothing material to the facts already known to Plaintiff and does

not justify amending the Scheduling Order deadline to permit the late-filed Motion

to Amend.

      Plaintiff’s Motion to Amend (Doc. 89) was filed after the scheduled August

20, 2020, Pretrial Conference, and more than seven weeks after the July 14

deposition. Of course, the Court understands that Plaintiff was taking the position

that the new claims should be allowed under the First Amended Complaint. The

discovery deadline was August 7, 2020. (Doc. 73.) Granting the Motion to

Amend would require re-opening discovery and substantially delay the resolution

of this case. The Motion to Amend is DENIED as out of time.
   Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 14 of 16




      As part of his pursuit of the new theory, Plaintiff provided additional expert

disclosure and witness disclosures within weeks or days of the discovery deadline.

Defendants have requested these be stricken. To the extent these relate only to the

Catastrophic Disability claim, they are presumably now irrelevant. However, out

of an abundance of caution, these disclosures are stricken as untimely.

      3.    The request for Punitive Damages is fairly within the pleadings
            and is allowed.

      In their opposition to the Motion to Amend, Defendants noted that the

proposed Second Amended Complaint includes a claim for punitive damages.

They oppose the motion to amend to include that claim. The original complaint

was a Petition filed in state court which was removed to this Court. Under Kansas

State Court practice, pleading punitive damages is not permitted without leave of

court. K.S.A. § 60-3703. This state procedural provision is inapplicable in Federal

Court. Vance ex rel. Wood v. Midwest Coast Transport, 314 F.Supp.2d 1089,

1090 (D. Kan. 2004). Plaintiff could have, and should have, corrected this

omission in his First Amended Complaint, but did not. Usually adding such a

claim at the time of the Pretrial Conference when it was not previously plead

would not be permitted in the absence of the late discovery of dramatic new facts

making such a claim suddenly appropriate. That did not occur here.

      However, this case has some unusual elements which, taken together,

persuade the Court to make an exception. First, the case has always included a
   Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 15 of 16




claim for fraud which, by its nature, usually exposes a Defendant to a punitive

damages claim. The scienter elements necessary to prove fraud do not mirror but

do suggest those required for punitive damages. Second, in his initial disclosures

under Rule 26, Plaintiff listed punitive damages as an element of his demand.

Finally, the punitive damages claim was itemized in the Draft Pretrial Order

presented the Court. Defendants did not object to that element in the objections

filed pursuant to the Court’s order (Docs. 90, 91) but only in response to the

motion to amend. In all, the Court finds this claim fairly within the pleadings and

allowable without a motion to amend. The punitive damages claim may be

included in the Final Pretrial Order.

      The other “changes” which are present in the Second Amended Complaint

are fairly within the current pleadings (unless they relate only the Catastrophic

Disability claim) and may be also included in the Final Pretrial Order as factual

contentions or legal theories.

                                        Summary

      Plaintiff’s Motion to Amend is DENIED as untimely. Defendants’

objections to including allegations concerning the Catastrophic Disability Claim in

the Final Pretrial Order are SUSTAINED. However, objections to other factual

and legal contentions additions in the Pretrial Order not related to the Catastrophic

Disability Claim, including the claim for punitive damages, are OVERRULLED
   Case 2:19-cv-02354-JWB-KGG Document 107 Filed 10/26/20 Page 16 of 16




and those matters may be included in the Final Pretrial Order. The late expert and

witness disclosures are STRICKEN.

      Plaintiff need not file another Amended Complaint encompassing these

rulings. The parties are Ordered to jointly draft and submit to the Magistrate Judge

a revised Draft Final Pretrial Order in accordance with the rulings herein and D.

Kan. Rule 16.2 within 14 days of the date of this Order. The Final Pretrial

Conference is re-set for November 24, 2020 at 2:00 p.m. by telephone.

      IT IS SO ORDERED.

      Dated this 26th day of October, 2020, at Wichita, Kansas.

                                       S/ KENNETH G. GALE
                                       HON. KENNETH G. GALE
                                       U.S. MAGISTRATE JUDGE
